Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Detailed Action

This office Action is in response to an application filed on 02/15/2022, which is a CON of 16/885,103 filed on 05/27/2020 (PAT 11265576), which is CON of 16/440,274 filed on 06/13/2019 (PAT 10708618),  which is a CON of 16/048,556 filed on 07/30/2018 (PAT 10368088), which is a CON of 15/718,374 filed on 09/28/2017 (PAT 10063882), which is a CON of 15/299,997 filed on 10/21/2016 (PAT 9807418), which is a CON of 13/508,442 filed on 04/25/2013 (PAT 9706223), which is a 371 of PCT/SE2012/050439 filed on 04/26/2012, which has PRO 61/503,019 filed on 06/30/2011, in which claims 1-20 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 02/15/2022, 09/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 13, 14 and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Conflicting Patent PAT 11,265,576, PAT 10708618, PAT 10,368,088 B2, PAT 10,063,882 B2, PAT 9,807,418 B2, and PAT 9,706,223 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 of US PAT 10,708,618 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 10,708,618 B2
Instant Application:-17/672,561
1. A method of decoding an encoded representation of a picture in a video stream of multiple pictures, the method comprising: retrieving, from the encoded representation of the picture, buffer description information defining a plurality of reference pictures; determining, based on the buffer description information, a reference picture identifier that identifies a respective reference picture among the plurality of reference pictures, the respective reference picture comprising a decoding reference for the picture, wherein determining the reference picture identifier comprises: (i) retrieving, based on the buffer description information, a delta identifier comprising a difference between the reference picture identifier and a picture identifier identifying the picture; and (ii) calculating the reference picture identifier based on the picture identifier and the delta identifier; and updating a decoded picture buffer based on the reference picture identifier.
1. A method of decoding an encoded representation of a picture in a video stream of multiple pictures, said method comprising: retrieving, using a decoder configured to decode said encoded representation of said picture, buffer description information defining at least one reference picture, wherein said buffer description information is retrieved from said encoded representation of said picture; determining, based on said buffer description information, at least one reference picture identifier, said at least one reference picture identifier identifying a respective reference picture among said at least one reference picture, said respective reference picture being a decoding reference for said picture, wherein determining said at least one reference picture identifier comprises: (i) retrieving, based on said buffer description information, a respective delta identifier; and (ii) calculating said at least one reference picture identifier based on a picture identifier identifying said picture and said respective delta identifier; and updating a decoded picture buffer based on said at least one reference picture identifier.


As demonstrated, the claim of US patent US 10,708,618 B2 anticipate the features of the claim of instant application 17/672,561. Similar rejections can be analyzed for the other patents cited above.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.
	

Examiner’s Note

Claims 1-7 refer to "A method of decoding a encoded representation of a picture”, Claims 8-12 refer to “A decoder configured to decode an encoded representation of a picture”, and, Claim 13 refers to “A receiver”, and, Claims 14-20 refer to “A decoder”. Claims 8-20 are similarly rejected in light of rejection of claims 1-7, any obvious combination of the rejection of claims 1-7, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Borgwardt et al. (“Multi-Picture Buffer Semantics for Interlace”, JVT-C049, May 10 2002), hereinafter Borgwardt, in view of Lu et al. (US 20100208828 A1), hereinafter Lu. Borgwardt and Lu is cited by applicant in IDS. Similar rejection is applied for claims 8, 13, and 14.

Regarding Claim 1, Borgwardt discloses a method of decoding an encoded representation of a picture in a video stream of multiple pictures, said method comprising (1. Frames and Fields in the Multi-Picture Buffer, Paragraph 1): retrieving, using a decoder configured to decode said encoded representation of said picture (Section 8.2.13.1, status of the reference frames buffer, MMCO, decoder decodes the encoded picture using the reference picture), buffer description information defining at least one reference picture, wherein said buffer description information is retrieved from said encoded representation of said picture; determining, based on said buffer description information, at least one reference picture identifier, said at least one reference picture identifier identifying a respective reference picture among said at least one reference picture (Section 8.2.12.3.1-8.2.13.1), said respective reference picture being a decoding reference for said picture, wherein determining said at least one reference picture identifier comprises: (i) retrieving, based on said buffer description information, a respective delta identifier; and (ii) calculating said at least one reference picture identifier based on a picture identifier identifying said picture and said respective delta identifier; and updating a decoded picture buffer based on said at least one reference picture identifier (Section 8.2.12.3.1-8.2.13.1).
Borgwardt discloses all the elements of claim 1 but Borgwardt does not appear to explicitly disclose in the cited section retrieving, based on buffer description information.
However, Lu from the same or similar endeavor teaches retrieving, based on buffer description information ([0025], DPB, accessing reference pictures).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Borgwardt to incorporate the teachings of Lu to effectively manage memory space for storing pictures (Lu, [0013]). Similar reasoning of modification can be applied/extended to the other related/dependent claims.

Allowable Subject Matter

Claims 2-7, 9-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487